Matter of Taus v Stanford (2018 NY Slip Op 06165)





Matter of Taus v Stanford


2018 NY Slip Op 06165


Decided on September 20, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 20, 2018

526204

[*1]In the Matter of RICHARD TAUS, Appellant,
vTINA M. STANFORD, as Chair of the Board of Parole, et al., Respondents.

Calendar Date: August 6, 2018

Before: Garry, P.J., Egan Jr., Devine, Mulvey and Rumsey, JJ.


Richard Taus, Dannemora, appellant pro se.
Barbara D. Underwood, Attorney General, Albany (Kate H. Nepveu of counsel, Albany, for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (O'Connor, J.), entered August 4, 2017 in Albany County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition.
Petitioner is serving a prison sentence of 25 to 50 years following his conviction of multiple sex offenses. In July 2015, petitioner made his initial appearance before the Board of Parole and his request for parole release was denied. Due to certain information not being provided to the Board, petitioner was granted a de novo hearing in March 2016 and his request for parole release was again denied. Following an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding challenging both determinations. While the matter was pending before Supreme Court, petitioner reappeared before the Board in May 2017 and was denied release. Supreme Court dismissed the petition as moot, and this appeal ensued.
We affirm. Given petitioner's May 2017 reappearance before the Board, Supreme Court properly dismissed the petition as moot and, contrary to petitioner's contention, we find that the exception to the mootness doctrine is inapplicable (see generally Matter of Hearst Corp. v Clyne , 50 NY2d 707 [1980]).
Garry, P.J., Egan Jr., Devine, Mulvey and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed, without costs.